IN THE
                         TENTH COURT OF APPEALS



                               No. 10-16-00361-CV

                      IN RE JORDAN RENEE HAMONS


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting)
Petition denied
Opinion delivered and filed January 11, 2017
[OT06]